      Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 1 of 41




                                   SERIES AGREEMENT

       This Series Agreement, dated to be effective as of July 21, 2014, is adopted, executed and
agreed to, for good and valuable consideration, by the undersigned owners and holders of
Membership Interests issued by NHS Emergency Centers, LLC (each a "Member"), under Series
110 - Crosby (the "Series").

1.     Acknowledgments.

       A.     The Series has been established to operat_e a free standing emergency center
              known as NEC Crosby Emergency Center, LP (the "Series Business.")

       B.     "The Class A Member" is Neighbors Investment Group, LLC. There shall be a
              total of 3900 shares of Class A Interests. The Class A Member shall have a
              Sharing Ratio of 39%. The execution and delivery of this Agreement by the
              Class A Member has been duly authorized by all necessary entity action.

       C.     "The Class B Members" are those individuals who have executed a Series Share
              Purchase Agreement and the Series Acknowledgement evidencing their
              agreement to become a Class B Member of the Series. There shall be a total of
              6000 shares of Class B Interests. The Class B Members shall have an aggregate
              Sharing Ratio of 60%.

       D.     The Class A Member and Class B Members are collectively referred to as "the
              Members" and each may be referred to from time to time as a "Member."

       E.     The Members hereby agree to adopt and to be bound by the tenns of this Series
              Agreement for the Series.

       F.     The Members hereby consent to and approve the tenns of the Operating
              Agreement of NHS Emergency Centers, LLC.

       G.     The Members hereby consent to and approve the tenns of the Management and
              Administrative Services Agreement between Neighbors Health System, Inc. and
              the Series.

       H.     NHS Emergency Centers, LLC and/or the Series may from time to time enter into
              credit, guaranty or similar loan agreements with one or more c01mnercial lenders
              (collectively the "Loan Agreements"). The Members hereby consent to the
              imposition of liens, security interests, mortgages or other encumbrances upon the
              Series Property (as defined in Section 5 of this Agreement) pursuant to the terms
              of the Loan Agreements. The Members hereby waive the right to challenge the
              making or enforceability of any guaranty by NHS Emergency Centers, LLC or by



                                          Page 1 o/20
                                       EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 2 of 41




             the Series on the grounds that such guaranty cannot reasonably be expected to
             benefit NHS Emergency Centers, LLC or the Series.

2.    The Series Membership Interests (the "Interests'').

      A.     Rights, Entitlements, and Designations.

             (a)    Class A Interests.

                     (i)     The Class A Interests of the Series shall be certificated and shall be
                             issued to the Class A Member.

                     (ii)    The Class A Interests of the Series carry voting rights. Each share
                             of Class A Interests carries the right to cast one (1) vote on any
                             matter submitted to the Members for their action or approval.

                     (iii)   The Class A Interests shall be equal, one to the other, and to the
                             Class B Interests, in priority and seniority. Upon a liquidation or
                             dissolution of the Series, the Class A Members shall participate in
                             distributions of the Series Liquidation/Dissolution Proceeds (as
                             defined in Section 8(B) below), each in accordance with such
                             Member's Sharing Ratio.

                     (iv)    The Class A Members of this Series shall not be individually liable
                             for any debt or obligation of the Series by virtue of the Members'
                             ownership oflnterests of the Series.

                    (v)      Neither the Series nor the Series Property shall be responsible for,
                             liable for or obligated in any way for the liabilities and obligations
                             of any other Series of Membership Interests established by NHS
                             Emergency Centers, LLC. The Series Property identified herein
                             shall not be chargeable with any debt, obligation, mortgage or
                             security interest relating to the assets or business activities of any
                             other Series of Membership Interests established by NHS
                             Emergency Centers, LLC.

             (b)    Class B Interests.

                    (i)      The Class B Interests of the Series shall be certificated and shall be
                             issued to the Class B Members.

                    (ii)     The Class B Interests of the Series do not carry voting rights
                             except with regard to "Major Decisions" as defined in Section 3(A)
                             below.



                                          Page 2 o/20
                                       EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 3 of 41




              (iii)   The Class ~ Interests shall be equal, one to the other, and to the
                      Class A Interests, in priority and seniority. Upon a liquidation or
                      dissolution of the Series, the Class B Members shall participate in
                      distributions of the Series Liquidation/Dissolution Proceeds (as
                      defined in Section 8(B) below), each in accordance with such
                      Member's Sharing Ratio.

             (iv)     The Members of this Series shall not be individually liable for any
                      debt or obligation of the Series by virtue of the Members'
                      ownership of Interests of the Series. The Class B Members shall
                      be subject to the provisions of this Agreement regarding providing
                      services to the Series Business, as indicated below.

             (v)      Neither the Series nor the Series Property shall be responsible for,
                      liable for or obligated in any way for the liabilities and obligations
                      of any other Series of Membership Interests established by NHS
                      Emergency Centers, LLC. The Series Property identified herein
                      shall not be chargeable with any debt, obligation, mortgage or
                      security interest relating to the assets or business activities of any
                      other Series of Membership Interests established by NHS
                      Emergency Centers, LLC.

 B.   Representations and Warranties. Each Class B Member hereby represents and
      warrants to the Series as follows:

       (a)   that Member has duly executed the Acknowledgement to this Agreement,
             and it constitutes the legal, valid and binding obligation of that Member
             enforceable against that Member in accordance with its terms (except as
             may be limited by bankruptcy, insolvency or similar laws of general
             application and by the effect of general principles of equity that permit the
             exercise of judicial discretion, regardless of whether considered at law or
             in equity, and except that any indemnification provisions may be limited
             by applicable securities laws and public policy);

       (b)   that Member's authorization, execution, delivery, and performance of the
             Acknowledgment to this Agreement do not and will not (i) conflict with,
             or result in a breach, default or violation of, (A) any contract or agreement
             to which that Member is a party or is otherwise subject, or (B) any law,
             order, judgment, decree, writ, injunction or arbitral award to which that
             Member is subject; or (ii) require any consent, approval or authorization
             from filing or registration with, or notice to, any governmental authority
             or other Person, unless such requirement has already been satisfied;



                                   Page 3 of20
                                EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 4 of 41
                 1"\




       (c)    that Member is acquiring his or her Interests for investment, solely for the
              Member's own beneficial account and not with a view to or any present
              intention or directly or indirectly selling, transferring, offering to sell or
              transfer, participating in any distribution or otherwise transferring all or a
              portion of its Interests; and such Member acknowledges that the Interests
              have not been registered under the Securities Act or any other applicable
              federal or state securities laws, and that the Series has no intention, and
              shall not have any obligation, to register or to obtain an exemption from
              registration for the Interests or to take action so as to pennit sales pursuant
              to the Securities Act (including Rules 144 and 144A thereunder);

 C.    Issuance of Additional Interests. Additional Interests may be created and issued
       to existing Members or to other Persons upon the approval and consent of all of
       the Members in accordance with the terms of Section 3(A) below, and such other
       Persons may be admitted to the Series as Members, at the direction of the
       Members on such tenns and conditions as the Members may determine at the time
       of admission. The terms of admission or issuance as presented to the Members
       for approval must specify all terms and rights applicable thereto and may provide
       for the creation of different classes or groups of Members having different rights,
       powers, and duties. The foregoing notwithstanding, no sale of additional Class B
       Shares shall be authorized by the Members except under tenns that provide that
       any Person acquiring such Class B Shares shall accept the obligations to staff
       shifts at the Series' facility in accordance with Section 3(C) below. The Members
       may reflect the creation of any new class or group in an amendment to this
       Agreement indicating the different rights, powers, and duties, and such
       amendment shall be approved and executed only by the Members. Any such
       admission is effective only after the new Member has executed and delivered to
       the Series an instrument containing the notice address of the new Member, the
       new Member's ratification of this Agreement and agreement to be bound by it,
       and its confirmation that the representations and warranties in Section 2(B) are
       true and correct with respect to it.

 D.    Withdrawal. Withdrawal of a Member shall be governed by the provisions of
       Section 7(C). Except as provided therein, Members will have no right to
       Withdraw.



 E.    Information.

       (a)    The Series shall be managed by the Manager with reasonable financial
              transparency, and the Manager shall provide to the Members information



                                   Page 4 o/20
                                EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 5 of 41




             regarding the business affairs, properties and financial results of the Series
             Business.

      (b)    If requested by a Member in writing (email notification constitutes written
             notice), the Manager shall send to each Member a copy of (i) a balance
             sheet of the Series as of the end of the most recent fiscal year, (ii) an
             income statement of the Series for such year, and (iii) a statement showing
             the revenues distributed by the Series to Members in respect of such year.
             Such financial statements shall be delivered by the Manager no later than
             thirty (30) days following the Manager's receipt of such request.

      (c)    The Members acknowledge that they may receive information from or
             regarding the Series in the nature of trade secrets or that otherwise is
             confidential, the release of which may be damaging to the Series or
             Persons with which it does business. Each Member shall hold in strict
             confidence any information it receives regarding the Series that is
             identified as being confidential (and if that information is provided in
             writing, that is so marked) and may not disclose it to any Person other than
             another Member, except for disclosures (i) compelled by law (but the
             Member must notify the Members promptly of any request for that
             information, before disclosing it if practicable), (ii) to advisers or
             representatives of the Member but only if the recipients have agreed to be
             bound by the provisions of this Section 2(E)(c), or (iii) of information that
             a Member also has received from a source independent of the Series that
             the Member reasonably believes he or she obtained that information
             without breach of any obligation of confidentiality. The Members agree
             that breach of the provisions of this Section 2(E)(c) may cause irreparable
             injury to the Series for which monetary damages (or other remedy at law)
             are inadequate in view of (A) the complexities and uncertainties in
             measuring the actual damages that would be sustained by reason of the
             failure of a Member to comply with such provisions or (B) the uniqueness
             of the Series Business and the confidential nature of the information
             described in this Section 2(E)( c). Accordingly, the Members agree that
             the provisions of this Section 2(E)(c) may be enforced by specific
             performance.

F.    Liability to Third Parties. No Member shall be liable for the debts, obligations or
      liabilities of the Series, including under a judgment decree or order of a court.

G.    Spouses of Members. Spouses of the Members do not become Members as a
      result of such marital relationship.




                                  Page 5 o/20
                               EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 6 of 41




 H.   Certificates and Ledger. The Class A Shares and Class B Shares shall be
      represented by share certificates that shall be issued from time to time by the
      Series, acting through its Manager. The Manager shall maintain a current transfer
      ledger of all Share issuances and transfers. A copy of such transfer ledger will be
      provided to a Member within ten (10) days of such Member's written request
      therefor.

 I.   Distributions. Commencing no later than the end of the Series' first fiscal
      quarter, the Manager shall, periodically balance the Series' accounts and, in its
      sole discretion, distribute to the Members the amount by which cash on hand
      exceeds the amount necessary or appropriate to meet the current costs, expenses
      and liabilities of the Series (including, without limitation, a reserve for working
      capital and contingencies and cash sufficient to fund the Series' growth plans).
      Subject to Section 9(B), all distributions shall be made to the Members pro rata in
      accordance with their ownership of Shares. The Series shall not make any
      distribution to the Members if, immediately after giving effect to the distribution,
      (i) all liabilities of the Series, other than liabilities to Members with respect to
      their Interests and liabilities for which the recourse of creditors is limited to
      specified property of the Series, exceed the fair value of Series Property (except
      that the fair value of Series Property that is subject to a liability for which
      recourse of creditors is limited shall be included in the Series assets only to the
      extent that the fair value of that Series Property exceeds that liability), or (ii) the
      Series would be in default of any financial covenant binding upon the Series
      under any contract associated with the Series' commercial debt.

J.    Determination ofSharing Ratio.

      (a)    Class A Members.

             (i)     Each share of Class A Interests represents 0.01 % of the aggregate
                     interests. Each Class A Member's Sharing Ratio is equal to the
                     number of shares owned by such Member, multiplied times 0.01 %

      (b)    Class B Members.

             (i)     Each share of Class B Interests represents 0.01 % of the aggregate
                     Interests. Each Class B Member's Sharing Ratio is equal to the
                     number of Class B shares owned by such Member, multiplied
                     times 0.01%




                                   Page 6 o/20
                                EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 7 of 41




3.   Management.

     A.     Management by Manager. Management of the Series is reserved to a Manager.
            The Manager of the Series shall be Neighbors Health System, Inc. ("Neighbors").
            It will require the unanimous affirmative vote of the Class A and Class B
            Members to authorize the following actions (each a "Major Decision"):

           (a)     To authorize any distribution or dividend to any Member except m
                   accordance with the provisions of this Agreement; or

           (b)     To issue additional Shares.

     Nothing in this Section 3 shall limit the right of the Manager to take any action without
     the consent or vote of any Member except an action that is a Major Decision as defmed
     above.
     B.     Meetings of Members. The Members shall have the right to meet in person, or by
            teleconference, upon fifteen (15) days advance written notice to all Members with
            voting rights with respect to the matters to be voted on at such meeting. The
            foregoing notwithstanding, the Members may act in writing to authorize any
            action, provided that such writing is signed by Members having not less than the
            minimum number of votes necessary to take such action. Prompt notice of any
            action taken, whether at a meeting or by written consent, shall be given to all
            Members who were not present at the meeting or who did not sign the written
            consent, respectively.

     C.     Employment of Members by the Series Business.

           (a)     Each of the Class B Members has agreed to provide services to the Series
                   Business as an independent contractor of Neighbors Physician Group,
                   PLLC, an affiliate of the Manager, pursuant to the tenns of an Independent
                   Contractor Agreement. Each Class B Member has agreed to work clinical
                   shift coverage at the Series Business as set forth under the terms of his or
                   her Share Purchase Agreement. The Series Business agrees that it will
                   provide to the Class B Members medical malpractice insurance.

           (b)     Subject to their engagement with Neighbors Physician Group, PLLC, the
                   Class B Members shall be subject to the supervision of the Chief Medical
                   Officer of the Manager.

     D.     Provisions Relating to TRICARE. The Members acknowledge that certain of the
            Members are military personnel or employees who receive health benefits, or
            provide services to patients who receive benefits, under the Department of
            Defense's TRI CARE health insurance plan, and who have or may have certain


                                        Page 7 of20
                                     EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 8 of 41




               restrictive covenants applicable to their practice of medicine outside of
               Department of Defense authorized enviromnents. Accordingly, the Members
               agree that, for so long as any Member of the Series is in the military or an
               employee of the Department of Defense:

              (a)      The Series shall not accept TRICARE insurance, submit any billing to
                       TRI CARE or accept patients whose third party payor is TRICARE.

              (b)     The Manager, its professional staffing Affiliates and the Series shall not
                      bill TRI CARE for any physician services.

      E.       Manager Event. If Neighbors Health System, Inc. ceases to be the Manager of
               the Series, or there is a change in control of Neighbors Health System, Inc., or it
               sells substantially all of its assets (collectively, a "Manager Event"), it shall within
               ten (10) days of such Manager Event provide written notice thereof to the Class B
               Members. Each Class B Member will have the option, exercisable within fifteen
               (15) days ofreceipt of such notice, to require the Series to repurchase all (and not
               less than all) of his or her Class B Shares for their fair market value, as reasonably
               determined by the Manager. Any repurchase pursuant to this Section will be
               consummated within ten (10) days of the Series receiving written notice from the
               Class B Member of its intent to exercise its option hereunder.

4.    Business Pmpose.

      The purpose of the Series is to operate a free standing emergency center.

5.    Series Property.

      The Series Property of the Series shall consist of the profits, losses, distributions, and
      other benefits received by NHS Emergency Centers, LLC from the Series Business.
      NHS Emergency Centers, LLC is the sole limited partner of the Series Business.

6.    Series Membership.

      A.       Ownership of the Series.

           (a) The Class A Member as of the Effective Date is Neighbors Investment Group,
               LLC.

           (b) Class B Members as of the Effective Date are those individuals who have
               executed a Series Share Purchase Agreement and a Series Acknowledgement


      B.      Representations and Warranties of the Class B Members (each a "Purchaser'').



                                            Page 8 o/20
                                         EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 9 of 41




      (a)     Each Purchaser hereby represents and warrants to the Series as follows:

             (i)     Purchaser has not relied on the Series' evaluation of the Shares and
                     Purchaser's decision to purchase same on the tenns and conditions
                     set forth in the Share Purchase and Sale Agreement (the "Share
                     Agreement") is not based on any representation, statement,
                     financial statement or projection or other inducement of any
                     nature, written or oral, whatsoever except the statements,
                     representations and warranties made in the Share Agreement or in
                     this Agreement.

             (ii)    Purchaser is a sophisticated investor capable of evaluating the risks
                     of the sale contemplated in the Share Agreement, the value of the
                     Shares and the fairness of the purchase price set forth in the Share
                     Agreement.

             (iii)   Purchaser has been afforded an opportunity to meet with the
                     Members and Manager of the Series and ask such questions and
                     review such information contained in the books and records of the
                     Series, as Purchaser has deemed relevant in evaluating the risks of
                     the sale contemplated in the Share Agreement and the value of the
                     Shares.

              (iv)   Purchaser is financially able to risk the loss of the entire Purchase
                     Price for the Shares, and could suffer such loss without suffering
                     undue financial hardship.

              (v)    Purchaser has purchased the Shares with a view toward investment
                     and for Purchaser's own account, and not with the purpose or
                     intent of effecting a wider distribution of the Shares.

C.    Restrictive Covenants.

      (a)    Each Class B Member agrees that, for the time during which the Member
             is a Member of the Series and for a period of 24 months thereafter (the
             "Restricted Period"), absent the prior written consent of the Manager, the
             Member shall not participate as an owner or manager in any company or
             practice group that provides emergency medicine services at an Excluded
             Location (as defined below). For purposes of this Agreement, the tenn
             "Excluded Location" means any facility that is (y) licensed by the
             applicable Department of Health as a free standing emergency medical
             facility and (z) is located within twenty five (25) miles in any direction of
             any free standing emergency medical facility operated or managed by the


                                  Page 9 of20
                               EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 10 of 41




                   Series or any Affiliate of the Manager as of the Effective Date hereof
                   The foregoing restrictive covenant shall not preclude any Member from
                   providing medical services as a contract physician at any facility provided
                   that such Member does not have a beneficial ownership interest in such
                   facility or provide management services to such facility.

            (b)    Each Member agrees that such Member shall not disclose to any Person
                   any Confidential Information (as defined below) of the Series except upon
                   the Series' advance written consent. For purposes of this Agreement,
                   "Confidential Information" means any information intended by the
                   Manager to remain confidential relating to the Series' professional staff,
                   business plans, facilities, equipment, financial results, assets, liabilities,
                   practice management plans, agreements and business operations.

            (c)   . Each Member agrees, during the Restricted Period, to refrain from
                    soliciting any officer, director, employee, contractor, manager, patient or
                    other Person affiliated with or representing the Series or the Manager to
                    tenninate or modify their respective existing business and/or medical
                    relationships with the Series or the Manager.

            (d)    With regard to an Entity Member, to the extent not specifically stated
                   above, the Members agree that the foregoing restrictive covenants shall be
                   performed by, and a personal obligation of, each equity owner of the
                   Entity Member.

            (e)    The Members acknowledge that the foregoing restrictive covenants are
                   reasonable in scope and necessary for the sound administration of the
                   Series Business. The Members acknowledge and agree that any breach of
                   the restrictive covenants set forth in this Section 6 would result in the
                   irreparable injury to the Series Business, and that the Series would be
                   entitled in such event to obtain a temporary restraining order and
                   temporary and permanent injunctive relief to restrain further breaches of
                   this Section 6.

7.    Restrictions on Transfer. No Member shall transfer such Member's Shares except in
      accordance with the tenns of this Agreement, including, without limitation, the
      following:

      A.    Prohibited and Permitted Transfers.

            (a)    Except as permitted by this Agreement, no Member may directly or
                   indirectly Transfer all or part of its Shares without the prior written



                                       Page 10 o/20
                                     EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 11 of 41




              consent of the Manager, and any such. prohibited Transfer, if made, shall
              be void and without force or effect. Specifically included within the
              prohibition set forth in this Section 7(A) are Transfers of Interests in
              connection with the Divorce of a Member, which Transfers shall be null
              and void as against the Series and the remaining Members absent the prior
              consent of the Manager. Any Member who is married or in an exclusive
              relationship with a life partner with legally cognizable property rights shall
              cause his or her spouse or life partner to execute the Spousal Consent
              attached to the Acknowledgement of this Series Agreement.

       (b)    Notwithstanding the provisions of Section 7(A)(a), the following
              Transfers shall be "Permitted Transfers" and shall not require the prior
              consent of the Manager under this Agreement, nor will they be subject to
              the purchase option set forth in Section 7( C):

              (i)     a Transfer to a trust solely for the benefit of one or more members
                      of such Member's iimnediate family, if the Member or another
                      Member is the trustee of the trust;

              (ii)    a Transfer to an entity if, following the Transfer, at least a majority
                      interest in the entity is owned by the transferring Member or if the
                      entity is Controlled by the transferring Member;

              (iii)   a Transfer to another Member; or

              (iv)    a redemption of Shares by the Series approved in accordance with
                      the terms hereo £

       (c)    In com1ection with any Transfer permitted under this Agreement, and any
              admission of an assignee as a Member, the Member making such Transfer
              and the assignee shall furnish the Manager with such documents regarding
              the Transfer as the Manager may reasonably request (in form and
              substance reasonably satisfactory to the Manager), including a copy of the
              Transfer instrument and a ratification by the assignee of this Agreement (if
              the assignee is to be admitted as a Member).

 B.    Sale of Interests to Other Members Must Be Offered Pro Rata.

       (a)    No Class B Member may offer his or her Interests to any person who is
              not a board certified or board eligible licensed emergency physician, or a
              licensed physician reasonably experienced in the practice of emergency
              medicine.




                                  Page 11 o/20
                                EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 12 of 41




       (b)   Any Class B Member who desires to sell his or her Interest in the Series (a
             "Class B Selling Member") shall first offer to the other Class B Members,
             in writing, the right of first refusal and the opportunity to acquire such
             Interest on the price, tenns, provisions and conditions hereafter stated in
             this Section 7(B). The Class B Members receiving the notice shall have
             thirty (30) days following the date of receipt of the notice (which notice
             shall contain all terms and conditions of the proposed offer of sale) within
             which to exercise such right by giving written notice thereof to the Class B
             Selling Member. The Class B Members can elect to purchase all or any
             portion of such Class B Selling Member's Interest, with each purchasing
             Class B Member being entitled to acquire that portion of the Class B
             Selling Member's Interest which the Interest of such Class B Member
             desiring to purchase bears to the sum of the Interests of all such other
             Class B Members desiring to purchase (the "ROFR Interest"). The
             purchase price for the ROFR Interests shall be the purchase price set forth
             in the Class B Selling Member's original notice of sale. Class B Members
             who elect to exercise the rights provided for herein and purchase their
             respective ROFR Interest must provide written notice to the Selling Class
             B Member and all other Class B Members on or before the close of
             business on the thirtieth (30111) day following their receipt of the Selling
             Class B Member's notice of sale. In the event that no Class B Member
             elects to purchase any portion of the Selling Class B Member's Interest,
             the Selling Class B Member shall have the right to proceed with the
             proposed sale to the third party, which sale must be on terms substantially
             the same as the terms set forth in the original notice of sale. Any sale of
             an Interest to a third party must be consummated within ninety (90) days
             following the date on which the right of first refusal given to the other
             equity owners of the Class B Member expires; otherwise, a subsequent
             sale of such Interest may be consummated only upon compliance again
             with the conditions of this Section 7(B). The sale of the ROFR Interests to
             the Class B Members who have exercised their rights hereunder shall
             close on or before the sixtieth (60t11) day following the Class B Members'
             receipt of the original notice of sale.

       (b)   Any proposed assignee of an Interest shall execute such instruments as
             may be deemed necessary by the Manager to confirm that any such sale or
             Transfer is not in violation of applicable federal and state securities laws,
             that the proposed new Member agrees to be bound by all the terms and
             provisions of this Agreement, and that such proposed new Member will
             pay all fees and expenses related to such Transfer. Any Transfer of the



                                 Page 12 o/20
                              EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 13 of 41




              Interest of a Class B Member shall carry with it the obligation to perform
              clinical services for the Series Business as set forth herein.

 C.    Withdrawal. In the event that any of the following events occur with respect to a
       Class B Member (a "Withdrawing Member"), the provisions of this Section 7C
       shall apply. The non-withdrawing Class B Members can elect to purchase all or
       any portion of a Withdrawing Member's Class B Shares for the purchase price
       provided in Section 7(D), with each purchasing Class B Member being entitled to
       acquire that portion of the Withdrawing Member's Class B Shares which the Class
       B Shares of such Class B Member desiring to purchase bears at the time to the
       sum of the Class B Shares of all other Class B Members desiring to purchase. If
       the Class B Member(s) do not elect to purchase all of a Withdrawing Member's
       Class B Shares, as the case may be, the Series shall be entitled to purchase any
       unpurchased Class B Shares for the purchase price provided in Section 7(D). The
       events that shall constitute the involuntary withdrawal of a Class B Member are as
       follows:

       (a)    A Member files a voluntary petition in Bankruptcy or shall be adjudicated
              to be Bankrupt or insolvent, or shall file any petition or answer seeking
              any reorganization, arrangement, composition, readjustment, liquidation,
              dissolution or similar relief under the present or any future federal
              Bankruptcy law or any present or future applicable state, federal or other
              Law relative to Bankruptcy, insolvency or other relief for debts;

       (b)    Any Member shall seek or consent to or acquiesce in the appointment of
              any trustee, receiver, conservator or liquidator of such Member, or of all
              or any substantial part of its properties or its Interest;

       (c)    If a court of competent jurisdiction shall enter an order, judgment or
              decree approving a petition filed against a Member seeking any
              reorganization, arrangement, composition, readjustment, liquidation,
              dissolution or similar relief under the present or any future federal
              Bankruptcy act or any present or future applicable state, federal or other
              law .relating to Bankruptcy, insolvency or other relief of debtors and such
              Member shall acquiesce in the entry thereof;

       (d)    Any trustee, receiver, conservator or liquidator of such Member or of all
              or any substantial part of its properties or its Interest shall be appointed
              without the consent or acquiescence of such Member and such
              appointment shall remain unvacated and unstayed for an aggregate of sixty
              (60) days (whether or not conservative);




                                  Page 13 of20
                               EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 14 of 41
                            ·/"'\.



              (e)    If a Member makes an assigmnent for the benefit of creditors or takes any
                     similar action for the protection or benefit of creditors;

              ( f)   Any Member shall admit in writing his or her inability to pay his or her
                     debts as they mature or give notice to any governmental body of its
                     insolvency or suspension of operation or initiate proceedings to dissolve or
                     liquidate;

              (g)    If a Member makes a Transfer of the Member's Interest in com1ection with
                     a Divorce proceeding without the prior written consent of the Manager;

              (h)    The conviction of a felony, commission of any act of moral turpitude, or
                     license forfeiture in any state of a Member; or

              (i)    The death, disability or retirement of a Member.

Except as set forth herein, a Member shall be considered to acquiesce in an order, judgment or
decree if such Member does not file a petition or motion to vacate or discharge the same within
twenty one (21) days after its entry.

       D.     Purchase Price.

               (a)   In the event of a sale of Shares pursuant to Sections 7(C)(a)through
                     7(C)(h), the sale price shall be the book value of the Shares as reasonably
                     detennined by the Manager (the "Book Value").

              (c)    In the event of an involuntary withdrawal ofa Class B Member upon such
                     Member's death, disability or retirement, the following provisions shall
                     apply:

                     (i)         The Withdrawing Member shall be entitled to retain his or her
                                 Shares provided that the Manager is able to obtain coverage of the
                                 Withdrawing Member's clinical shift obligations at the Series
                                 Business without a material increase in cost to the Series Business
                                 (as detennined by the Manager at Manager's sole discretion);

                     (ii)        If the Manager reasonably detennines that the Series cannot obtain
                                 coverage of the Withdrawing Member without incurring material
                                 additional cost, the Manager shall provide the Withdrawing
                                 Member written notice of such fact, and the Withdrawing Member
                                 shall have ninety (90) days to find a qualified licensed physician to
                                 purchase the Withdrawing Member's Class B Shares (subject to
                                 approval of the Manager). Absent such sale, the Series shall have
                                 the right to either repurchase the Withdrawing Member's Shares at


                                             Page 14 of20
                                           EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 15 of 41




                            Book Value or to waive such right and deduct the additional cost
                            of obtaining clinical shift coverage from any distributions that
                            would be otherwise payable to the Withdrawing Member.

      F.    Encumbrance of an Interest. With the consent of the Manager, a Member may
            Encumber (and the pledgee, assignee, or secured party may foreclose on) all or
            any part of a Member's rights to distributions from the Series.

8.    Termination/Dissolution.

      A.    Dissolution.

            (a)    Subject to Section 8(A)(b), the Series shall dissolve and its affairs shall be
                   wound up on the first to occur of the following events (each a "Dissolution
                   Event"):

                    (i)     the death, Expulsion, Withdrawal, dissolution or Bankruptcy of
                            any Member, or the occurrence of any other event that tenninates
                            the continued membership of any Member in the Series;

                    (ii)    entry of a decree of judicial dissolution of the Series; and

                    (iii)   the unanimous affirmative vote of the Members.

            (b)    If a Dissolution Event described in subparagraphs (i), (ii) or (iii) of
                   Section 8(A)(a) shall occur and there shall be at least one other Member
                   remaining, the Series shall not be dissolved, and the business of the Series
                   shall be continued, if a Majority in Interest (calculated without reference
                   to any Member with respect to whom a Dissolution Event described in
                   subparagraph (iii) has occurred) so agree within ninety (90) days of the
                   occurrence of such Dissolution Event (such agreement is referred to herein
                   as a "Continuation Election").

      B.    Winding-Up and Termination. On the occurrence of a Dissolution Event, unless
            a Continuation Election is made, the Manager shall act as liquidator, or in the
            absence of a Manager, the Members may appoint one or more Members as
            liquidator; provided, however that (i) no Member with respect to whom a
            Dissolution Event described in subparagraph (iii) of Section 8(A)(a) has occurred
            shall serve as a liquidator. The liquidator shall proceed diligently to wind up the
            affairs of the Series and make final distributions as provided herein and in the
            Act. The costs of winding up shall be borne as a Series expense. Until final
            distribution, the liquidator shall continue to operate the Series properties with all



                                        Page 15 of20
                                      EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 16 of 41




       of the power and authority of all of the Members and Manager. The steps to be
       accomplished by the liquidator are as follows:

       (a)   as promptly as possible after dissolution and again after final winding up,
             the liquidator shall cause a proper accounting to be made by a recognized
             firm of certified public accountants of the Series' assets, liabilities, and
             operations through the last calendar day of the month in which the
             dissolution occurs or the final winding up is completed, as applicable;

       (b)   the liquidator shall cause notice to be mailed to each known creditor of
             and claimant against the Series;

       (c)   the liquidator shall pay, satisfy or discharge from the Series' funds all of
             the debts, liabilities and obligations of the Series or otherwise make
             adequate provision for payment and discharge thereof (including the
             establishment of a cash escrow fund for contingent liabilities in such
             amount and for such tenn as the liquidator may reasonably determine);
             and

       (d)   all remaining assets of the Series (the "Series Liquidation/Dissolution
             Proceeds") shall be distributed to the Members as follows:

             (i)     the liquidator may sell any or all Series property, including to
                     Members, and any resulting gain or loss. from each sale shall be
                     computed and allocated to the Capital Accounts of the Members in
                     accordance with the provisions of Section 9;

             (ii)    with respect to all Series property that has not been sold, the Fair
                     Market Value of that property shall be detennined and the Capital
                     Accounts of the Members shall be adjusted to reflect the manner in
                     which the unrealized income, gain, loss, and deduction inherent in
                     property that has not been reflected in the Capital Accounts
                     previously would be allocated among the Members if there were a
                     taxable disposition of that property for the Fair Market Value of
                     that property on the date of distribution; and

             (iii)   The Series Liquidation/Dissolution Proceeds property, including
                     the proceeds of accounts receivable, shall be distributed among the
                     Members in accordance with their respective Sharing Ratios and
                     those distributions shall be made by the end of the taxable year of




                                 Page 16 of20
                               EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 17 of 41




                            the Series during which the liquidation of the Series occurs (or, if
                            later, ninety (90) days after the date of the liquidation).

             All distributions in kind to the Members shall be made subject to the liability of
             each distributee for costs, expenses, and liabilities theretofore incurred or for
             which the Series has c01mnitted prior to the date of tennination and those costs,
             expenses, and liabilities shall be allocated to the distributee pursuant to this
             Section 8(B). The distribution of cash and/or property to a Member in accordance
             with the provisions of this Section 8(B) constitutes a complete return to the
             Member of its Capital Contributions and a complete distribution to the Member of
             its Membership Rights and all the Series' property and constitutes a compromise
             to which all Members have consented. To the extent that a Member returns funds
             to the Series, it has no claim against any other Member for those funds.

      C.     Deficit Capital Accounts. No Member will be required to pay to the Series, to
             any other Member or to any third party any deficit balance which may exist from
             time to time in the Member's Capital Account.

      D.     Certificate of Termination. On completion of the distribution of Series' assets as
             provided herein, the Manager (or such other Person or Persons as the BOC may
             require or pennit) shall file Certificate of Tennination with the Secretary of State
             of Texas, cancel any other filings made pursuant to foreign qualifications, and
             take such other actions as may be necessary to tenninate the existence of the
             Series. Upon the issuance of a certificate of dissolution by the Secretary of State
             of Texas, the existence of the Series shall cease, except as may be otherwise
             provided by the BOC or other applicable Law.

9.    Distributions/Allocations of Profits and Losses.

      A.     Distributions on Dissolution and Winding Up. Upon the dissolution an~
             winding up of the Series, all available proceeds distributable to the Members as
             detennined under Section 8(B) shall be distributed to all Members.

      B.     Allocations of Profit and Loss. Profit and Loss of the Series shall be allocated to
             the Members in their Sharing Ratios.

      C.     Allocation of Net Gains or Net Losses from the Dissolution and Winding Up of
             the Sel'ies.

             (a)    Net Gains. Net gain resulting from a sale of the Series' property upon the
                    dissolution and winding up of the Series shall be allocated to the Members
                    in their Respective Sharing Ratios.



                                        Page 17 o/20
                                      EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 18 of 41




       (b)    Net Loss. After adjusting the Capital Accounts for distributions and
              allocations, net loss resulting from a sale of the Series' assets upon the
              dissolution and winding up of the Series shall be allocated to the Members
              in their respective Sharing Ratios.

 D.    Adjustment of Book Value. Book Value with respect to any asset of the Series
       for any purpose shall be the asset's adjusted tax basis for federal income tax
       purposes. The Book Value of each asset will be increased or decreased to reflect
       any adjustment to the adjusted basis of the asset under Code Section 734(b) or
       743(b), but only to the extent that the adjustment is taken into account in
       detennining Capital Accounts under Treasury Regulation Section 1.704-
       1(b )(2)(iv)(m). Book Value will be adjusted by Book Depreciation, and gain or
       loss on a disposition of any asset shall be detennined by reference to such asset's
       Book Value as adjusted herein. The determination of the fair market value of
       property as required under this Section 9(D) shall be detennined by the Members
       using any reasonable method of valuation.

 E.    Tax, Allocations.

       (a)    Except as otherwise provided in this Section 9(E), each item of income,
              gain, loss, deduction and credit detennined for federal income tax
              purposes shall be allocated among the Members in the same manner as
              each correlative item of income, gain, loss, deduction and credit is
              allocated to the Members for purposes of maintaining their respective
              Capital Accounts.

       (b)    Under Code Section 704( c) and Treasury Regulation Section 1. 704-
              1(b )(2)(iv)( d)(3), income, gain, loss and deduction with respect to any
              asset contributed to the capital of the Series, solely for federal income tax
              purposes, shall be allocated among the Members so as to take into account
              any variation between the adjusted tax basis of the asset for federal income
              tax purposes and the initial Book Value. If the Book Value of any asset is
              adjusted under Section 9(D), subsequent allocations of income, gain, loss
              and deduction, solely for federal income tax purposes, will be allocated
              among the Members so as to take into account any variation between the
              adjusted tax basis of the asset and its Book Value as adjusted in the
              manner required under Treasury Regulation Section l.704-3(a)(6). The
              allocations required by this Section 9(E) shall be made by the Manager.

 F.    Stop Loss. Notwithstanding any other provision hereof to the contrary, no Loss
       (or item ofloss or deduction) of the Series shall be allocated to a Member if such
       allocation would result in a deficit balance in such Member's Adjusted Capital
       Account. Such Loss (or item of loss or deduction) shall be allocated among the


                                  Page 18 o/20
                                EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 19 of 41




       Members whose Adjusted Capital Account balances are positive in proportion to
       such positive balances to the extent necessary to reduce the balances of such other
       Member's positive Adjusted Capital Accounts balances to zero, it being the
       intention of the Members that no Member's positive Adjusted Capital Account
       balance shall fall below zero while any other Member's positive Adjusted Capital
       Account balance has a positive balance.

 G.    Nonrecourse Deductions. All Nonrecourse Deductions shall be allocated among
       the Members in their Sharing Ratios.

 H.    Mandatory Distributions. Unless prohibited by bank covenants or contractual
       restrictions, the Company shall make distributions to the Members in such
       amounts as may be reasonably determined by the Manager to be necessary to fund
       the Members' respective income tax obligations. Unless prohibited by bank
       covenants or contractual restrictions, the Company also shall make distributions
       of operating profits, at such times and intervals as shall be reasonably determined
       by the Manager, and not less than annually.

 I.    Suspension of Distributions/Allocations. NHS Emergency Centers, LLC is a
       party to the Loan Agreements (defined above). In the event of an uncured Event
       of Default under any Loan Agreement, all distributions and allocations hereunder
       may be suspended until such default is cured.

                               [Signature Page to Follow]




                                  Page 19 of20
                                EXHIBIT 4
    Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 20 of 41




IN WITNESS WHEREOF, the undersigned owners and holders of Class A Series 110 - Crosby
Membership      rests     e executed the foregoing Series Agreement, intending thereby to be
bound in a respects by it terms, as of the effective date first set forth above.

                        ENT GROUP, LLC




            atel President of
      Neighbors Healt 1    tern Inc., its Manager




IN WITNESS WHEREOF, each owner and holder of Class B Membership Interests has
executed the Class B Member's Acknowledgement, attached hereto, intending thereby to be
bound in all respects by its tenns, as of the effective date first set forth above.




                                        Page 20 o/20
                                      EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 21 of 41




                                  SERIES AGREEMENT

       This Series Agreement, dated to be effective as of December 15, 2015, is adopted,
executed and agreed to, for good and valuable consideration, by the undersigned owners and
holders of Membership Interests (each a "Member") issued by NHS Emergency Centers, LLC
(the "Company''), under Series 124 - Porter (the "Series").

I.    Acknowledgments.

      A.     The Series has been established to operate a free standing emergency center
             known as NEC Porter Emergency Center, LP (the "Series Business").

      B.     "The Class A Member" is Neighbors Investment Group, LLC. There shall be a
             total of 6,900 shares of Class A Interests. The Class A Member shall have a
             Sharing Ratio of 69%. The execution and delivery of this Agreement by the Class
             A Member has been duly authorized by all necessary entity action.

      C.     "The Class B Members" are those individuals who have executed a Series Share
             Purchase Agreement and the Series Acknowledgement evidencing their
             agreement to become a Class B Member of the Series. There shall be a total of
             3,000 shares of Class B Interests. The Class B Members shall have an aggregate
             Sharing Ratio of 30%.

      D.     In the event that a Class B Member purchases his or her shares through an entity,
             the person who ultimately controls the purchasing entity directly or through one
             or more intermediaries (the "Control Person") is a medical doctor, licensed to
             practice in the state in which the Emergency Center is located, and duly qualified
             to provide services as an independent contractor to the Emergency Center. The
             term "Class B Member" hereafter shall be defined to include the Control Person
             of a Class B Member.

      E.     In the event that a Class B Member purchases his or her shares through an entity,
             the Control Person hereby agrees to adopt and to be personally bound by the
             tenns and conditions of this Series Agreement.

      F.     The Class A Member and Class B Members are collectively referred to as "the
             Members" and each may be referred to from time to time as a "Member."

      G.     The Members hereby agree to adopt and to be bound by the terms of this Series
             Agreement for the Series.

      H.     The Members hereby consent to and approve the terms of the Operating
             Agreement of NHS Emergency Centers, LLC.




                                        Page 1of21

                                       EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 22 of 41




       I.    The Members hereby consent to and approve the terms of the Management and
             Administrative Services Agreement between Neighbors Health System, LLC and
             the Series.

      J.     NHS Emergency Centers, LLC and/or the Series may from time to time enter into
             credit, guaranty or similar loan agreements with one or more commercial lenders
             (collectively the "Loan Agreements"). The Members hereby consent to the
             imposition of liens~ security interests, mortgages or other encumbrances upon the
             Series Property (as defined in Section 5 of this Agreement) pursuant to the tenns
             of the Loan Agreements. The Members hereby waive the right to challenge the
             making or enforceability of any guaranty by NHS Emergency Centers, LLC or by
             the Series on the grounds that such guaranty cannot reasonably be expected to
             benefit NHS Emergency Centers, LLC or the Series.

2.    The Series Membership Interests (the "Interests").

      A.     Rights, Entitlements, and Designations.

             (a)    Class A Interests.

                     (i)     The Class A Interests of the Series shall be certificated and shall be
                             issued to the Class A Member.

                     (ii)    The Class A Interests of the Series carry voting rights. Each share
                             of Class A Interests carries the right to cast one (1) vote on any
                             matter submitted to the Members for their action or approval.

                     (iii)   The Class A Interests shall be equal, one to the other, and to the
                             Class B Interests, in priority and seniority. Upon a liquidation or
                             dissolution of the Series, the Class A Member shall participate in
                             distributions of the Series Liquidation/Dissolution Proceeds (as
                             defined in Section 8(B) below), each in accordance with such
                             Member's Sharing Ratio.

                    (iv)     The Class A Member of this Series shall not be individually liable
                             for any debt or obligation of the Series by virtue of the Members'
                             ownership of Interests of the Series.

                    (v)      Neither the Series nor the Series Property shall be responsible for,
                             liable for or obligated in any way for the liabilities and obligations
                             of any other Series of Membership Interests established by NHS
                             Emergency Centers, LLC. The Series Property identified herein
                             shall not be chargeable with any debt, obligation, mortgage or
                             security interest relating to the assets or business activities of any


                                          Page 2 of21

                                         EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 23 of 41




                       other Series of Membership Interests established by NHS
                       Emergency Centers, LLC.

       (b)    Class B Interests.

              (i)      The Class B Interests of the Series shall be certificated and shall be
                       issued to the Class B Members.

              (ii)     The Class B Interests of the Series do not carry voting rights
                       except with regard to "Major Decisions" as defined in Section 3(A)
                       below.

               (iii)   The Class B Interests shall be equal, one to the other, and to the
                       Class A Interests, in priority and seniority. Upon a liquidation or
                       dissolution of the Series, the Class B Members shall participate in
                       distributions of the Series Liquidation/Dissolution Proceeds (as
                       defined in Section 8(B) below), each in accordance with such
                       Member's Sharing Ratio.

              (iv)     The Members of this Series shall not be individually liable for any
                       debt or obligation of the Series by virtue of the Members'
                       ownership of Interests of the Series. The Class B Members shall
                       be subject to the provisions of this Agreement regarding providing
                       services to the Series Business, as indicated below.

             (v)       Neither the Series nor the Series Property shall be responsible for,
                       liable for or obligated in any way for the liabilities and obligations
                       of any other Series of Membership Interests established by NHS
                       Emergency Centers, LLC. The Series Property identified herein
                       shall not be chargeable with any debt, obligation, mortgage or
                       security interest relating to the assets or business activities of any
                       other Series of Membership Interests established by NHS
                       Emergency Centers, LLC.

 B.    Representations and Warranties. Each Class B Member hereby represents and
       warrants to the Series as follows:

       (a)   that Member has duly executed the Acknowledgement to this Agreement,
             and it constitutes the legal, valid and binding obligation of that Member
             enforceable against that Member in accordance with its terms (except as
             may be limited by bankruptcy, insolvency or similar laws of general
             application and by the effect of general principles of equity that permit the
             exercise of judicial discretion, regardless of whether considered at law or



                                    Page 3 o/21

                                   EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 24 of 41




               in equity, and except that any indemnification provisions may be limited
               by applicable securities laws and public policy);

       (b)     that Member's authorization, execution, delivery, and performance of the
               Acknowledgment to this Agreement do not and will not (i) conflict with,
               or result in a breach, default or violation of, (A) any contract or agreement
               to which that Member is a party or is otherwise subject, or (B) any law,
               order, judgment, decree, writ, injunction or arbitral award to which that
               Member is subject; or (ii) require any consent, approval or authorization
               from filing or registration with, or notice to, any governmental authority
               or other Person, unless such requirement has already been satisfied;

       (c)    that Member is acquiring his or her Interests for investment, solely for the
              Member's own beneficial account and not with a view to or any present
              intention or directly or indirectly selling, transferring, offering to sell or
              transfer, participating in any distribution or otherwise transferring all or a
              portion of its Interests; and such Member acknowledges that the Interests
              have not been registered under the Securities Act or any other applicable
              federal or state securities laws, and that the Series has no intention, and
              shall not have any obligation, to register or to obtain an exemption from
              registration for the Interests or to take action so as to permit sales pursuant
              to the Securities Act (including Rules 144 and 144A thereunder).

 C.    Issuance of Additional Interests. Additional Interests may be created and issued
       to existing Members or to other Persons upon the approval and consent of all of
       the Members in accordance with the terms of Section 3(A) below, and such other
       Persons may be admitted to the Series as Members, at the direction of the
       Members on such terms and conditions as the Members may determine at the time
       of admission. The terms of admission or issuance as presented to the Members
       for approval must specify all terms and rights applicable thereto and may provide
       for the creation of different classes or groups of Members having different rights,
       powers, and duties. The foregoing notwithstanding, no sale of additional Class B
       Shares shall be authorized by the Members except under terms that provide that
       any Person acquiring such Class B Shares shall accept the obligations to staff
       shifts at the Series' facility in accordance with Section 3(C) below. The Members
       may reflect the creation of any new class or group in an amendment to this
       Agreement indicating the different rights, powers, and duties, and such
       amendment shall be approved and executed only by the Members. Any such
       admission is effective only after the new Member has executed and delivered to
       the Series an instrument containing the notice address of the new Member, the
       new Member's ratification of this Agreement and agreement to be bound by it,



                                   Page 4 o/21

                                 EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 25 of 41




       and its confirmation that the representations and warranties in Section 2(B) are
       true and correct with respect to it.

 D.    Withdrawal Withdrawal of a Member shall be governed by the provisions of
       Section 7(C).    Except as provided therein, Members will have no right to
       Withdraw.

 E.    Information.

       (a)    The Series shall be managed by the Manager with reasonable financial
              transparency, and the Manager shall provide to the Members information
              regarding the business affairs, properties and financial results of the Series
              Business.

       (b)   If requested by a Member in writing (email notification constitutes written
             notice), the Manager shall send to each Member a copy of (i) a balance
             sheet of the Series as of the end of the most recent fiscal year, (ii) an
             income statement of the Series for such year, and (iii) a statement showing
             the revenues distributed by the Series to Members in respect of such year.
             Such financial statements shall be delivered by the Manager no later than
             thirty (30) days following the Manager's receipt of such request.

       (c)   The Members acknowledge that they may receive information from or
             regarding the Series in the nature of trade secrets or that otherwise is
             confidential, the release of which may be damaging to the Series or
             Persons with which it does business. Each Member shall hold in strict
             confidence any information it receives regarding the Series that is
             identified as being confidential (and if that information is provided in
             writing, that is so marked) and may not disclose it to any Person other than
             another Member, except for disclosures (i) compelled by law (but the
             Member must notify the Members promptly of any request for that
             information, before disclosing it if practicable), (ii) to advisers or
             representatives of the Member but only if the recipients have agreed to be
             bound by the provisions of this Section 2(E)(c), or (iii) of information that
             a Member also has received from a source independent of the Series that
             the Member reasonably believes he or she obtained that information
             without breach of any obligation of confidentiality. The Members agree
             that breach of the provisions of this Section 2(E){c) may cause irreparable
             injury to the Series for which monetary damages (or other remedy at law)
             are inadequate in view of (A) the complexities and uncertainties in
             measuring the actual damages that would be sustained by reason of the
             failure of a Member to comply with such provisions or (B) the uniqueness



                                  Page 5 o/21

                                 EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 26 of 41




               of the Series Business and the confidential nature of the information
               described in this Section 2(E)(c). Accordingly, the Members agree that
               the provisions of this Section 2(E)( c) may be enforced by specific
               performance.

 F.    Liability to Third Parties. No Member shall be liable for the debts, obligations or
       liabilities of the Series, including under a judgment decree or order of a court.

 G.    Spouses of Members. Spouses of the Members do not become Members as a
       result of such marital relationship.

 H.    Certificates and Ledger. The Class A Shares and Class B Shares shall be
       represented by share certificates that shall be issued from time to time by the
       Series, acting through its Manager. The Manager shall maintain a current transfer
       ledger of all Share issuances and transfers. A copy of such transfer ledger will be
       provided to a Member within ten (10) days of such Member's written request
       therefor.

 I.    Distributions. Commencing no later than the end of the Series' first fiscal
       quarter, the Manager shall, periodically balance the Series' accounts and, in its
       sole discretion, distribute to the Members the amount by which cash on hand
       exceeds the amount necessary or appropriate to meet the current costs, expenses
       and liabilities of the Series (including, without limitation, a reserve for working
       capital and contingencies and cash sufficient to fund the Series' growth plans).
       Subject to Section 9(B), all distributions shall be made to the Members pro rata in
       accordance with their ownership of Shares. The Series shall not make any
       distribution to the Members if, immediately after giving effect to the distribution,
       (i) all liabilities of the Series, other than liabilities to Members with respect to
       their Interests and liabilities for which the recourse of creditors is limited to
       specified property of the Series, exceed the fair value of Series Property (except
       that the fair value of Series Property that is subject to a liability for which
       recourse of creditors is limited shall be included in the Series assets only to the
       extent that the fair value of that Series Property exceeds that liability), or (ii) the
       Series would be in default of any financial covenant binding upon the Series
       under any contract associated with the Series' commercial debt.

 J.    Determination of Sharing Ratio.

       (a)     Class A Member.

               (i)    Each share of Class A Interests represents 0.01 % of the aggregate
                      interests. Each Class A Member's Sharing Ratio is equal to the
                      number of shares owned by such Member, multiplied times 0.01 %


                                    Page 6 of21

                                  EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 27 of 41




             (b)     Class B Members.

                     (i)    Each share of Class B Interests represents 0.01 % of the aggregate
                            Interests. Each Class B Member's Sharing Ratio is equal to the
                            number of Class B shares owned by such Member, multiplied
                            times 0.01 %

3.    Management.

       A.    Management by Manager. Management of the Series is reserved to a Manager.
             The Manager of the Series shall be Neighbors Health System, LLC
             ("Neighbors"). It will require the unanimous affirmative vote of the Class A and
             Class B Members to authorize the following actions (each a "Major Decision"):

            (a)     To authorize any distribution or dividend to any Member except in
                    accordance with the provisions of this Agreement; or

            (b)     To issue additional Shares.

      Nothing in this Section 3 shall limit the right of the Manager to take any action without
      the consent or vote of any Member except an action that is a Major Decision as defined
      above.
      B.     Meetings of Members. The Members shall have the right to meet in person, or by
             teleconference, upon fifteen (15) days advance written notice to all Members with
             voting rights with respect to the matters to be voted on at such meeting. The
             foregoing notwithstanding, the Members may act in writing to authorize any
             action, provided that such writing is signed by Members having not less than the
             minimum number of votes necessary to take such action. Prompt notice of any
             action taken, whether at a meeting or by written consent, shall be given to all
             Members who were not present at the meeting or who did not sign the written
             consent, respectively.

      C.     Employment of Members by the Series Business.

            (a)     Each of the Class B Members has agreed to provide services to the Series
                    Business as an independent contractor of Neighbors Physician Group,
                    LLC, an affiliate of the Manager, pursuant to the terms of an Independent
                    Contractor Agreement. Each Class B Member has agreed to work clinical
                    shift coverage at the Series Business as set forth under the terms of his or
                    her Share Purchase Agreement. The Series Business agrees that it will
                    provide to the Class B Members medical malpractice insurance.




                                        Page 7 o/21

                                      EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 28 of 41




             (b)     Subject to their engagement with Neighbors Physician Group, LLC, the
                     Class B Members shall be subject to the supervision of the Chief Medical
                     Officer of the Manager.

       D.    Provisions Relating to TR/CARE. The Members acknowledge that certain of the
             Members are military personnel or employees who receive health benefits, or
             provide services to patients who receive benefits, under the Department of
             Defense's TRICARE health insurance plan, and who have or may have certain
             restrictive covenants applicable to their practice of medicine outside of
             Department of Defense authorized environments. Accordingly, the Members
             agree that, for so long as any Member of the Series is in the military or an
             employee of the Department of Defense:

             (a)     The Series shall not accept TRICARE insurance, submit any billing to
                     TRICARE or accept patients whose third party payor is TRICARE.

            (b)      The Manager, its professional staffing Affiliates and the Series shall not
                     bill TRICARE for any physician services.

       E.    Manager Event If Neighbors Health System, LLC ceases to be the Manager of
             the Series, or there is a change in control of Neighbors Health System, LLC, or it
             sells substantially all of its assets (collectively, a "Manager Event"), it shall within
             ten ( 10) days of such Manager Event provide written notice thereof to the Class B
             Members. Each Class B Member will have the option, exercisable within fifteen
             (15) days of receipt of such notice, to require the Series to repurchase all (and not
             less than all) of his or her Class B Shares for their fair market value, as reasonably
             detennined by the Manager. Any repurchase pursuant to this Section will be
             consummated within ten (10) days of the Series receiving written notice from the
             Class B Member of its intent to exercise its option hereunder.

4.    Business Purpose.

      The purpose of the Series is to operate a free standing emergency center.

5.    Series Property.

      The Series Property of the Series shall consist of the profits, losses, distributions, and
      other benefits received by NHS Emergency Centers, LLC from the Series Business.
      NHS Emergency Centers, LLC is the sole limited partner of the Series Business.




                                          Page 8 of21

                                        EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 29 of 41




6.     Series Membership.

       A.       Ownership of the Series.

            (a) The Class A Member as of the Effective Date is Neighbors Investment Group,
                LLC.

            (b) Class B Members as of the Effective Date are those individuals who have
                executed a Series Share Purchase Agreement and a Series Acknowledgement.

       B.       Representations and Warranties of the Class B Members (each a "Purchaser").

                (a)     Each Purchaser hereby represents and warrants to the Series as follows:

                       (i)     Purchaser has not relied on the Series' evaluation of the Shares and
                               Purchaser's decision to purchase same on the terms and conditions
                               set forth in the Share Purchase and Sale Agreement (the "Share
                               Agreement") is not based on any representation, statement,
                               financial statement or projection or other inducement of any
                               nature, written or oral, whatsoever except the statements,
                               representations and warranties made in the Share Agreement or in
                               this Agreement.

                      (ii)     Purchaser is a sophisticated investor capable of evaluating the risks
                               of the sale contemplated in the Share Agreement, the value of the
                               Shares and the fairness of the purchase price set forth in the Share
                               Agreement.

                      (iii)   ·Purchaser has been afforded an opportunity to meet with the
                               Members and Manager of the Series and ask such questions and
                               review such information contained in the books and records of the
                               Series, as Purchaser has deemed relevant in evaluating the risks of
                               the sale contemplated in the Share Agreement and the value of the
                               Shares.

                       (iv)   Purchaser is financially able to risk the loss of the entire Purchase
                              Price for the Shares, and could suffer such loss without suffering
                              undue financial hardship.

                       (v)    Purchaser has purchased the Shares with a view toward investment
                              and for Purchaser's own account, and not with the purpose or
                              intent of effecting a wider distribution of the Shares.



                                            Page 9of21

                                           EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 30 of 41




 C.    Restrictive Covenants.

       (a)    Each Class B Member agrees that, for the time during which the Member
              is a Member of the Series and for a period of twenty-four (24) months
             thereafter (the "Restricted Period"), absent the prior written consent of the
             Manager, the Member shall not participate as an owner or manager in any
             company or practice group that provides emergency medicine services at
             an Excluded Location (as defined below).             For purposes of this
             Agreement, the tenn "Excluded Location" means any facility that is (y)
             licensed by the applicable Department of Health as a free standing
             emergency medical facility and (z) is located within twenty five (25) miles
             in any direction of any free standing emergency medical facility operated
             or managed by the Series or any Affiliate of the Manager as of the
             Effective Date hereof. The foregoing restrictive covenant shall not
             preclude any Member from providing medical services as a contract
             physician at any facility provided that such Member does not have a
             beneficial ownership interest in such facility or provide management
             services to such facility.

       (b)   Each Member agrees that such Member shall not disclose to any Person
             any Confidential Information (as defined below) of the Series except upon
             the Series' advance written consent. For purposes of this Agreement,
             "Confidential Information" means any information intended by the
             Manager to remain confidential relating to the Series' professional staff,
             business plans, facilities, equipment, financial results, assets, liabilities,
             practice management plans, agreements and business operations.

       (c)   Each Member agrees, during the Restricted Period, to refrain from
             soliciting any officer, director, employee, contractor, manager, patient or
             other Person affiliated with or representing the Series or the Manager to
             terminate or modify their respective existing business and/or medical
             relationships with the Series or the Manager.

       (d)   With regard to an Entity Member, to the extent not specifically stated
             above, the Members agree that the foregoing restrictive covenants shall be
             performed by, and a personal obligation of, each equity owner of the
             Entity Member.

       (e)   The Members acknowledge that the foregoing restrictive covenants are
             reasonable in scope and necessary for the sound administration of the
             Series Business. The Members acknowledge and agree that any breach of
             the restrictive covenants set forth in this Section 6 would result in the
             irreparable injury to the Series Business, and that the Series would be
             entitled in such event to obtain a temporary restraining order and
             temporary and permanent injunctive relief to restrain further breaches of
             this Section 6.




                                 Page JOo/21

                                EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 31 of 41




7.     Restrictions on Transfer. No Member shall transfer such Member's Shares except in
       accordance with the terms of this Agreement, including, without limitation, the
       following:

       A.    Prohibited and Permitted Transfers.

             (a)    Except as permitted by this Agreement, no Member may directly or
                    indirectly Transfer all or part of its Shares without the prior written
                    consent of the Manager, and any such prohibited Transfer, if made, shall
                    be void and without force or effect. Specifically included within the
                    prohibition set forth in this Section 7(A) are Transfers of Interests in
                    connection with the Divorce of a Member, which Transfers shall be null
                    and void as against the Series and the remaining Members absent the prior
                    consent of the Manager. Any Member who is married or in an exclusive
                    relationship with a life partner with legally cognizable property rights shall
                    cause his or her spouse or life partner to execute the Spousal Consent
                    attached to the Acknowledgement of this Series Agreement.

             (b)    Notwithstanding the provisions of Section 7(A)(a), the following
                    Transfers shall be "Permi~ed Transfers" and shall not require the prior
                    consent of the Manager under this Agreement, nor will they be subject to
                    the purchase option set forth in Section 7(C):

                    (i)    a Transfer to a trust solely for the benefit of one or more members
                           of such Member's immediate family, if the Member or another
                           Member is the trustee of the trust;

                    (ii)   a Transfer to an entity if, following the Transfer, at least a majority
                           interest in the entity is owned by the transferring Member or if the
                           entity is Controlled by the transferring Member;

                   {iii)   a Transfer to another Member; or

                   (iv)    a redemption of Shares by the Series approved in accordance with
                           the terms hereof.

             (c)   In connection with any Transfer permitted under this Agreement, and any
                   admission of an assignee as a Member, the Member making such Transfer
                   and the assignee shall furnish the Manager with such documents regarding
                   the Transfer as the Manager may reasonably request (in form and
                   substance reasonably satisfactory to the Manager), including a copy of the
                   Transfer instrument and a ratification by the assignee of this Agreement (if
                   the assignee is to be admitted as a Member).



                                        Page 11 of21

                                      EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 32 of 41




 B.    Sale of Interests to Other Members Must Be Offered Pro Rata.

       (a)   No Class B Member may offer his or her Interests to any person who is
             not a board certified or board eligible licensed emergency physician, or a
             licensed physician reasonably experienced in the practice of emergency
             medicine.

       (b)   Any Class B Member who desires to sell his or her Interest in the Series (a
             "Class B Selling Member") shall first offer to the other Class B Members,
             in writing, the right of first refusal and the opportunity to acquire such
              Interest on the price, tenns, provisions and conditions hereafter stated in
              this Section 7(B). The Class B Members receiving the notice shall have
              thirty (30) days following the date of receipt of the notice (which notice
             shall contain all terms and conditions of the proposed offer of sale) within
             which to exercise such right by giving written notice thereof to the Class B
             Selling Member. The Class B Members can elect to purchase all or any
             portion of such Class B Selling Member's Interest, with each purchasing
             Class B Member being entitled to acquire that portion of the Class B
             Selling Member1s Interest which the Interest of such Class B Member
             desiring to purchase bears to the sum of the Interests of all such other
             Class B Members desiring to purchase (the "ROFR Interest"). The
             purchase price for the ROFR Interests shall be the purchase price set forth
             in the Class B Selling Member's original notice of sale. Class B Members
             who elect to exercise the rights provided for herein and purchase their
             respective ROFR Interest must provide written notice to the Selling Class
             B Member and all other Class B Members on or before the close of
             business on the thirtieth (301h) day following their receipt of the Selling
             Class B Member's notice of sale. In the event that no Class B Member
             elects to purchase any portion of the Selling Class B Member's Interest,
             the Selling Class B Member shall have the right to proceed with the
             proposed sale to the third party, which sale must be on tenns substantially
             the same as the terms set forth in the original notice of sale. Any sale of
             an Interest to a third party must be consummated within ninety (90) days
             following the date on which the right of first refusal given to the other
             equity owners of the Class B Member expires; otherwise, a subsequent
             sale of such Interest may be consummated only upon compliance again
             with the conditions of this Section 7(B). The sale of the ROFR Interests to
             the Class B Members who have exercised their rights hereunder shall
             close on or before the sixtieth (60th) day following the Class B Members'
             receipt of the original notice of sale.




                                 Page 12 o/21

                                EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 33 of 41




       (b)    Any proposed assignee of an Interest shall execute such instruments as
              may be deemed necessary by the Manager to confirm that any such sale or
              Transfer is not in violation of applicable federal and state securities laws,
              that the proposed new Member agrees to be bound by all the tenns and
              provisions of this Agreement, and that such proposed new Member will
              pay all fees and expenses related to such Transfer. Any Transfer of the
              Interest of a Class B Member shall carry with it the obligation to perfonn
              clinical services for the Series Business as set forth herein.

 C.    Withdrawal In the event that any of the following events occur with respect to a
       Class B Member (a "Withdrawing Member"), the provisions of this Section 7(C)
       shall apply. The non-withdrawing Class B Members can elect to purchase all or
       any portion of a Withdrawing Member's Class B Shares for the purchase price
       provided in Section 7(D), with each purchasing Class B Member being entitled to
       acquire that portion of the Withdrawing Member's Class B Shares which the Class
       B Shares of such Class B Member desiring to purchase bears at the time to the
       sum of the Class B Shares of all other Class B Members desiring to purchase. If
       the Class B Member(s) do not elect to purchase all of a Withdrawing Member's
       Class B Shares, as the case may be, the Series shall be entitled to purchase any
       unpurchased Class B Shares for the purchase price provided in Section 7(0). The
       events that shall constitute the involuntary withdrawal of a Class B Member are as
       follows:

       (a)    A Member files a voluntary petition in Bankruptcy or shall be adjudicated
              to be Bankrupt or insolvent, or shall file any petition or answer seeking
              any reorganization, arrangement, composition, readjustment, liquidation,
              dissolution or similar relief under the present or any future federal
              Bankruptcy law or any present or future applicable state, federal or other
              Law relative to Bankruptcy, insolvency or other relief for debts;

       (b)    Any Member shall seek or consent to or acquiesce in the appointment of
              any trustee, receiver, conservator or liquidator of such Member, or of all
              or any substantial part of its properties or its Interest;

       (c)    If a court of competent jurisdiction shall enter an order, judgment or
              decree approving a petition filed against a Member seeking any
              reorganization, arrangement, composition, readjustment, liquidation,
              dissolution or similar relief under the present or any future federal
              Bankruptcy act or any present or future applicable state, federal or other
              law relating to Bankruptcy, insolvency or other relief of debtors and such
              Member shall acquiesce in the entry thereof;




                                 Page 13 of21

                                EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 34 of 41




               (d)    Any trustee~ receiver, conservator or liquidator of such Member or of all
                      or any substantial part of its properties or its Interest shall be appointed
                      without the consent or acquiescence of such Member and such
                      appointment shall remain unvacated and unstayed for an aggregate of sixty
                      (60) days (whether or not conservative);

               (e)    If a Member makes an assignment for the benefit of creditors or takes any
                      similar action for the protection or benefit of creditors;

               (f)    Any Member shall admit in writing his or her inability to pay his or her
                      debts as they mature or give notice to any governmental body of its
                      insolvency or suspension of operation or initiate proceedings to dissolve or
                      liquidate;

              (g)     If a Member makes a Transfer of the Member's Interest in connection with
                      a Divorce proceeding without the prior written consent of the Manager; .

              (h)     The conviction of a felony, commission of any act of moral turpitude, or
                      license forfeiture in any state of a Member;

              (i)     The death, disability or retirement of a Member;

              (j)     Violation of one of the restrictive covenants set forth herein by the
                      Member or the Control Person;

              (k)    If a Member loses his or her privileges, or fails to qualify for credentials,
                      to practice at any clinical facility operated by or affiliated with the
                      Company.

Except as set forth herein, a Member shall be considered to acquiesce in an order, judgment or
decree if such Member does not file a petition or motion to vacate or discharge the same within
twenty one (21) days after its entry.

       D.     Purchase Price.

               (a)   In the event of a sale of Shares pursuant to Sections 7(C)(a)through
                     7(C){h), the sale price shall be the book value of the Shares as reasonably
                     determined by the Manager (the "Book Value").

              (b)    In the event of an involuntary withdrawal of a Class B Member upon such
                     Member's death, disability or retirement pursuant to Section 7(C)(i), the
                     following provisions shall apply:

                     (i)     The Withdrawing Member shall be entitled to retain his or her
                             Shares provided that the Manager is able to obtain coverage of the



                                         Page 14of21

                                        EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 35 of 41




                           Withdrawing Member's clinical shift obligations at the Series
                           Business without a material increase in cost to the Series Business
                           (as determined by the Manager at Manager's sole discretion);

                    (ii)   If the Manager reasonably determines that the Series cannot obtain
                           coverage of the Withdrawing Member without incurring material
                           additional cost, the Manager shall provide the Withdrawing
                           Member written notice of such fact, and the Withdrawing Member
                           shall have ninety (90) days to find a qualified licensed physician to
                           purchase the Withdrawing Member's Class B Shares (subject to
                           approval of the Manager). Absent such sale, the Series shall have
                           the right to either repurchase the Withdrawing Member's Shares at
                           Book Value or to waive such right and deduct the additional cost
                           of obtaining clinical shift coverage from any distributions that
                           would be otherwise payable to the Withdrawing Member.

            (c)     In the event of a sale of Shares pursuant to Section 7(C)G), the sale price
                    shall be the Class B Member's original purchase price.

      F.    Encumbrance of an Interest With the consent of the Manager, a Member may
            Encumber (and the pledgee, assignee, or secured party may foreclose on) all or
            any part of a Member's rights to distributions from the Series.

8.    Termination/Dissolution.

      A.    Dissolution.

            (a)    Subject to Section 8(A)(b), the Series shall dissolve and its affairs shall be
                   wound up on the first to occur of the following events (each a "Dissolution
                   Event"):

                    (i)    the death, Expulsion, Withdrawal, dissolution or Bankruptcy of
                           any Member, or the occurrence of any other event that tenninates
                           the continued membership of any Member in the Series;

                   (ii)    entry of a decree of judicial dissolution of the Series; and

                   (iii)   the unanimous affirmative vote of the Members.

            (b)    If a Dissolution Event described in subparagraphs (i), (ii) or (iii) of
                   Section 8(A)(a) shall occur and there shall be at least one other Member
                   remaining, the Series shall not be dissolved, and the business of the Series
                   shall be continued, if a Majority in Interest (calculated without reference



                                       Page 15 of21

                                      EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 36 of 41




               to any Member with respect to whom a Dissolution Event described in
               subparagraph (iii) has occurred) so agree within ninety (90) days of the
               occurrence of such Dissolution Event (such agreement is referred to herein
               as a "Continuation Election").

 B.    Winding-Up and Termination. On the occurrence of a Dissolution Event, unless
       a Continuation Election is made, the Manager shall act as liquidator, or in the
       absence of a Manager, the Members may appoint one or more Members as
       liquidator; provided, however that (i) no Member with respect to whom a
       Dissolution Event described in subparagraph (iii) of Section 8(A)(a) has occurred
       shall serve as a liquidator. The liquidator shall proceed diligently to wind up the
       affairs of the Series and make final distributions as provided herein and in the
       Act. The costs of winding up shall be borne as a Series expense. Until final
       distribution, the liquidator shall continue to operate the Series properties with all
       of the power and authority of all of the Members and Manager. The steps to be
       accomplished by the liquidator are as follows:

       (a)    as promptly as possible after dissolution and again after final winding up,
              the liquidator shall cause a proper accounting to be made by a recognized
              firm of certified public accountants of the Series' assets, liabilities, and
              operations through the last calendar day of the month in which the
              dissolution occurs or the final winding up is completed, as applicable;

       (b)    the liquidator shall cause notice to be mailed to each known creditor of
              and claimant against the Series;

       {c)    the liquidator shall pay, satisfy or discharge from the Series' funds all of
              the debts, liabilities and obligations of the Series or otherwise make
              adequate provision for payment and discharge thereof (including the
              establishment of a cash escrow fund for contingent liabilities in such
              amount and for such term as the liquidator may reasonably determine);
              and

       (d)    all remaining assets of the Series (the "Series Liquidation/Dissolution
              Proceeds") shall be distributed to the Members as follows:

              (i)    the liquidator may sell any or all Series property, including to
                     Members, and any resulting gain or loss from each sale shall be
                     computed and allocated to the Capital Accounts of the Members in
                     accordance with the provisions of Section 9;




                                  Page 16 o/21

                                 EXHIBIT 4
     Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 37 of 41




                     (ii)    with respect to all Series property that has not been sold, the Fair
                             Market Value of that property shall be determined and the Capital
                             Accounts of the Members shall be adjusted to reflect the manner in
                             which the unrealized income, gain, loss, and deduction inherent in
                             property that has not been reflected in the Capital Accounts
                             previously would be allocated among the Members if there were a
                             taxable disposition of that property for the Fair Market Value of
                             that property on the date of distribution; and

                     (iii)   The Series Liquidation/Dissolution Proceeds property, including
                             the proceeds of accounts receivable, shall be distributed among the
                             Members in accordance with their respective Sharing Ratios and
                             those distributions shall be made by the end of the taxable year of
                             the Series during which the liquidation of the Series occurs (or, if
                             later, ninety (90) days after the date of the liquidation).

             All distributions in kind to the Members shall be made subject to the liability of
             each distributee for costs, expenses, and liabilities theretofore incurred or for
             which the Series has committed prior to the date of termination and those costs,
             expenses, and liabilities shall be allocated to the distributee pursuant to this
             Section 8(B). The distribution of cash and/or property to a Member in accordance
             with the provisions of this Section 8(B) constitutes a complete return to the
             Member of its Capital Contributions and a complete distribution to the Member of
             its Membership Rights and all the Series' property and constitutes a compromise
             to which all Members have consented. To the extent that a Member returns funds
             to the Series, it has no claim against any other Member for those funds.

      C.     Deficit Capital Accounts. No Member will be required to pay to the Series, to
             any other Member or to any third party any deficit balance which may exist from
             time to time in the Member's ·capital Account.

      D.     Certificate of Termination. On completion of the distribution of Series' assets as
             provided herein, the Manager (or such other Person or Persons as the BOC may
             require or permit) shall file Certificate of Termination with the Secretary of State
             of Texas, cancel any other filings made pursuant to foreign qualifications, and
             take such other actions as may be necessary to terminate the existence of the
             Series. Upon the issuance of a certificate of dissolution by the Secretary of State
             of Texas, the existence of the Series shall cease, except as may be otherwise
             provided by the BOC or other applicable Law.

9.    Distributions/Allocations of Profits and Losses.


                                        Page 17 of21

                                       EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 38 of 41




  A.   Distributions on Dissolution and Winding Up.            Upon the dissolution and
        winding up of the Series, all available proceeds distributable to the Members as
        determined under Section 8(B) shall be distributed to all Members.

  B.   Allocations of Profit and Loss. Profit and Loss of the Series shall be allocated to
       the Members in their Sharing Ratios.

  C.   Allocation of Net Gains or Net Losses from the Dissolution and Winding Up of
       the Series.

       (a)     Net Gains. Net gain resulting from a sale of the Series' property upon the
               dissolution and winding up of the Series shall be allocated to the Members
               in their Respective Sharing Ratios.

       (b)    Net Loss.     After adjusting the Capital Accounts for distributions and
              allocations, net loss resulting from a sale of the Series' assets upon the
              dissolution and winding up of the Series shall be allocated to the Members
              in their respective Sharing Ratios.

  D.   Adjustment of Book Value. Book Value with respect to any asset of the Series
       for any purpose shall be the asset's adjusted tax basis for federal income tax
       purposes. The Book Value of each asset will be increased or decreased to reflect
       any adjustment to the adjusted basis of the asset under Code Section 734{b) or
       743(b), but only to the extent that the adjustment is taken into account in
       determining Capital Accounts under Treasury Regulation Section 1. 704-
       l (b )(2)(iv){m). Book Value will be adjusted by Book Depreciation, and gain or
       loss on a disposition of any asset shall be determined by reference to such asset's
       Book Value as adjusted herein. The determination of the fair market value of
       property as required under this Section 9(D) shall be determined by the Members
       using any reasonable method of valuation.

 E.    Tax Allocations.

       {a)    Except as otherwise provided in this Section 9(E}, each item of income,
              gain, loss, deduction and credit determined for federal income tax
              purposes shall be allocated among the Members in the same manner as
              each correlative item of income, gain, loss, deduction and credit is
              allocated to the Members for purposes of maintaining their respective
              Capital Accounts.

       (b)    Under Code Section 704(c) and Treasury Regulation Section 1.704-
              l(b)(2)(iv)(d)(3), income, gain, loss and deduction with respect to any
              asset contributed to the capital of the Series, solely for federal income tax
              purposes, shall be allocated among the Members so as to take into account


                                  Page 18 o/21

                                EXHIBIT 4
Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 39 of 41




              any variation between the adjusted tax basis of the asset for federal income
              tax purposes and the initial Book Value. If the Book Value of any asset is
              adjusted under Section 9(D), subsequent allocations of income, gain, loss
              and deduction, solely for federal income tax purposes, will be allocated
              among the Members so as to take into account any variation between the
              adjusted tax basis of the asset and its Book Value as adjusted in the
              manner required under Treasury Regulation Section 1.704-3(a)(6). The
              allocations required by this Section 9(E) shall be made by the Manager.

  F.   Stop Loss. Notwithstanding any other provision hereof to the contrary, no Loss
       (or item of loss or deduction) of the Series shall be allocated to a Member if such
       allocation would result in a deficit balance in such Member's Adjusted Capital
       Account. Such Loss (or item ofloss or deduction) shall be allocated among the
       Members whose Adjusted Capital Account balances are positive in proportion to
       such positive balances to the extent necessary to reduce the balances of such other
       Member's positive Adjusted Capital Accounts balances to zero, it being the
       intention of the Members t,hat no Member's positive Adjusted Capital Account
       balance shall fall below zero while any other Member's positive Adjusted Capital
       Account balance has a positive balance.

  G.   Nonrecourse Deductions. All Nonrecourse Deductions shall be allocated among
       the Members in their Sharing Ratios.

  H.   Mandatory Distributions. Unless prohibited by bank covenants or contractual
       restrictions, the Company shall make distributions to the Members in such
       amounts as may be reasonably determined by the Manager to be necessary to fund
       the Members' respective income tax obligations. Unless prohibited by bank
       covenants or contractual restrictions, the Company also shall make distributions
       of operating profits, at such times and intervals as shall be reasonably determined
       by the Manager, and not less than annually.

 I.    Suspension of Distributions/Allocations. NHS Emergency Centers, LLC is a
       party to the Loan Agreements (defined above). In the event of an uncured Event
       of Default under any Loan Agreement, all distributions and allocations hereunder
       may be suspended until such default is cured.

                              [Signature Page to Follow]




                                  Page 19of21

                                EXHIBIT 4
    Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 40 of 41
                           .~\




IN WITNESS WHEREOF, the undersigned owners and holders of Class A Series 124 ~·"'Porter
Membership Interests have executed the foregoing Series Agreement, intending thereby to be
bound in all respects by its terms, as of the effective date first set forth above.




      Setul a        · ertt and Chief Executive Officer of
      Neighbors Health System, LLC, its Manager




                                       Page20of21

                                     EXHIBIT 4
    Case 20-03016 Document 79-5 Filed in TXSB on 09/30/20 Page 41 of 41




IN WITNESS WHEREOF, each owner and holder of Class B Series 124 Porter Membership
Interests has executed the Class B Member's Acknowledgement, attached hereto, intending
thereby to be bound in all respects by its terms, as of the effective date first set forth above.




                                        Page 21 of21

                                       EXHIBIT 4
